Citation Nr: 1536828	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected Hirschsprung's disease post-operative segmental colectomy.

3.  Entitlement to service connection for an acquired psychiatric disorder, characterized as major depressive disorder, and claimed as secondary to service-connected Hirschsprung's disease post-operative segmental colectomy.

4.  Entitlement to service connection for a neurogenic bladder, claimed as secondary to service-connected Hirschsprung's disease post-operative segmental colectomy.

5.  Entitlement to service connection for a scar above the left eye, claimed as a head scar.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his substantive appeal received in February 2012, the Veteran requested a Board hearing at his local RO office.  However, in August 2014 correspondence, he indicated that he wished to withdraw his hearing request and have his case forwarded to the Board for further appellate consideration.  His hearing request has therefore been withdrawn.

Also, during the pendency of the appeal, the RO denied service connection for a head scar, a dental disability and a right foot fracture.  After the Veteran submitted a notice of disagreement as to the head scar and dental disability claims, the RO issued a statement of the case in January 2012.  Thereafter, the Veteran timely perfected an appeal of the head scar issue (see February 2012 VA Form-9); therefore such issue has been merged into the instant appeal.  The dental claim was withdrawn by the Veteran prior to certification.

Also, the Veteran clarified his head scar claim, noting that he seeks service connection for a scar above his left eye, and not his right.  See February 2012 VA Form-9.  The Board has recharacterized the issue accordingly.

The issues of entitlement to service connection for a gastrointestinal disability claimed as irritable bowel syndrome, residual scar disability above left eye, and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current erectile dysfunction and neurogenic bladder with megaureter are etiologically related to his active military service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for neurogenic bladder with megaureter are met.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection Claims for Erectile Dysfunction and Neurogenic Bladder

The Veteran attributes his currently diagnosed erectile dysfunction and neurogenic bladder to his military service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the record reflects that the Veteran sought medical treatment in service multiple times for abdominal pain, severe fecal impaction, and chronic constipation.  As a result, a September 1992 barium enema examination was performed and the findings were consistent with adult-onset Hirschsprung's disease.  At that time, however, the disease was reportedly not severe enough to warrant surgery.  Nonetheless, in November 1993, the Veteran sought medical treatment again and was found to have had a large bowel obstruction.  Another barium enema examination indicated that his rectum had dilated to 38 cm in diameter; he was then admitted to the hospital where he underwent a rectal resection back to a normal colon.  During this surgery, he was also found to have had a megaureter and large "floppy" bladder.

Postoperatively, the Veteran needed to be taken back to surgery on two instances -  the first for bleeding and the second for an anastomotic leak.   In addition, he required urinary catheterizations due to decreased urinary tome and a neurogenic bladder.  The Veteran also experienced impotence.  Ultimately, the Medical Evaluation Board in 1994 diagnosed the Veteran with zonal aganglionosis of the rectum, megaureter, neurogenic bladder, and impotence.  According to a June 1994 Medical Evaluation Board Proceedings report, these diagnoses had an approximate date of onset during service in 1993 and all were noted to have been incurred while entitled to base pay.

The post-service medical evidence continues to show diagnoses of a neurogenic bladder and impotence (erectile dysfunction), as relevant.  

A VA medical examiner in November 2009 determined that the Veteran's erectile dysfunction and neurogenic bladder with megaureter are less likely as not caused by or secondary to Hirschsprung's disease, status-post segmental colectomy.  However, the Board notes that the VA examiner provided entirely no rationale for her opinions, and her thorough review of the claims file is questionable.  The November 2009 VA opinions are therefore inadequate and of no probative value.  
Notwithstanding, it is clear from the service treatment records (STRs) and the 1994 Medical Evaluation Board proceedings that the Veteran's erectile dysfunction and neurogenic bladder with megaureter had their onset in service, just shortly after he underwent colon resection on account of Hirschsprung's disease.

The evidence of record is therefore sufficient to demonstrate an in-service injury, medical evidence of current disabilities, and a relationship to service.  Accordingly, service connection for erectile dysfunction and neurogenic bladder with megaureter is granted.

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.


ORDER

Service connection for erectile dysfunction is granted.

Service connection for a neurogenic bladder with megaureter is granted.


REMAND

As to the remaining claims on appeal, further development is necessary.

A VA examination is needed to address the etiology of any currently diagnosed gastrointestinal disability.  The Veteran maintains that he has irritable bowel syndrome that is related to service, and as noted above, he exhibited abdominal distress in service.  In 2009, the RO requested a VA "Intestines" examination; however that examination was actually done in conjunction with the November 2009 genitourinary examination.  As a result, although the Veteran's gastrointestinal complaints were noted, it does not appear that a thorough gastrointestinal examination was completed and there is no indication in the report whether or not he currently has a gastrointestinal disability.   
  
Also, an addendum is needed to clarify the etiology of the Veteran's psychiatric disability.  The record shows that he is currently diagnosed with major depressive disorder, which he attributes to his service-connected Hirschsprung's disease post-operative segmental colectomy.  An October 2009 VA clinical psychologist examined the Veteran and determined that his currently diagnosed major depressive disorder is less likely as not caused by, or secondary to, his Hirschsprung' s disease, status-post segmental colectomy.  Notably however, this opinion is not fully adequate in that it does not address whether the Veteran's major depressive disorder is alternatively aggravated by his Hirschsprung's disease.  

Moreover, the Board notes that, although the 2009 VA examiner diagnosed the Veteran with only a provisional diagnosis of polysubstance abuse, VA treatment records definitively show diagnoses of polysubstance and alcohol abuse disorders during the appeal period.  See 2008-2012 VA treatment records.  Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.   

However, service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 237 F.3d 1368 at 1375.  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  Accordingly, the question of whether the Veteran's alcohol and polysubstance abuse disorders are secondary to his service-connected disability must also be addressed by a medical examiner.

Lastly, the Veteran also contends that he has a residual scar disability above his left eye that is related to his active service.  His STRs reflect that he received treatment in service for a laceration he sustained above his left eye after being hit with a stick (date of STR is illegible).  Although he is competent to report the presence of a scar, it unclear from the record whether he currently has a residual scar disability above his left eye, as there is no mention of such.  Thus, in light of the in-service treatment for a laceration above the left eye and the current complaints, a VA examination is necessary to help in determining whether he has a residual scar disability that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims file any outstanding medical evidence, provide the Veteran with a VA medical examination to ascertain the nature and etiology of any currently diagnosed gastrointestinal disorder, claimed as irritable bowel syndrome.  All indicated tests and studies should be accomplished and the findings reported in detail. The claims file should be made available to the VA examiner.

After examining the Veteran and reviewing his claims file, the examiner is asked to respond to the following:

a).  Indicate any current gastrointestinal disability currently shown, to include irritable bowel syndrome.  

b).  Then, for each currently diagnosed gastrointestinal disorder, provide an opinion as to whether it had its onset during service or is otherwise related to it.  

**In doing so, please address the abdominal complaints during service, as well as any lay reports of continuing symptoms since service discharge. 

c).   Provide an opinion as to whether any current gastrointestinal disability is proximately due to, or alternatively CHRONICALLY AGGRAVATED by, his service-connected Hirschsprung's disease post-operative segmental colectomy.  

2.  Forward the Veteran's claims file to the examiner who conducted October 2009 VA Mental Health examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the etiology of the Veteran's psychiatric disorder.  

The need for the Veteran to be re-examined is left to the designee's discretion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After a complete re-review of the record, the examiner is asked to RESPOND to the following:

a).  Clarify all acquired psychiatric disorders currently shown during the appeal period, to include major depressive disorder, and polysubstance and/or alcohol abuse disorders.  See 2008-2012 VA treatment records.

b).  Provide an opinion as to whether the Veteran's major depressive disorder had its onset during service or is otherwise related to it. 

c).  Provide an opinion as to whether the currently diagnosed psychiatric disorders (specifically to include major depressive disorder, polysubstance disorder,  alcohol abuse disorder) are proximately due to or caused by, or alternatively CHRONICALLY AGGRAVATED OR WORSENED by, his service-connected Hirschsprung' s disease post-operative segmental colectomy.  

*Please ensure that the question of aggravation is addressed.

**Reconcile the opinions with all evidence of record, to include the STRs; the post-service VA treatment records; the October 2009 VA examination report; and the Veteran's lay reports regarding etiology. 

All opinions must be supported by a complete rationale

3.  Provide the Veteran with a VA medical examination to ascertain the nature and etiology of claimed residual scar disability above the LEFT eye.  All indicated tests and studies should be accomplished and the findings reported in detail. The claims file should be made available to the VA examiner.

After examining the Veteran and reviewing his claims file, to include the in-service treatment for a 1 inch laceration over the left eye (STR date illegible), the examiner is asked to:

a).  Indicate whether there is a current clinical diagnosis for the claimed scar disability above the left eye.

b).  If a current residual scar disability is shown above the left eye, provide an opinion as to whether it had its onset during service or is otherwise related to it.  

All opinions must be supported by a complete rationale.

4.  Readjudicate the service connection claims for gastrointestinal, psychiatric, and scar disabilities on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


